Exhibit 10.2

RETAIL PROPERTIES OF AMERICA, INC.

2008 LONG-TERM EQUITY COMPENSATION PLAN

ESTABLISHED AS OF MAY 13, 20081

ARTICLE 1. ESTABLISHMENT, OBJECTIVES AND DURATION

1.1 ESTABLISHMENT OF THE PLAN. Retail Properties of America, Inc., a Maryland
corporation (hereinafter referred to as the “Company”), hereby establishes an
incentive compensation plan to be known as the “Retail Properties of America,
Inc. 2008 Long-Term Equity Compensation Plan” (hereinafter referred to as the
“Plan”), as set forth in this document. The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares and Performance Units.

Subject to approval by the Company’s stockholders, the Plan shall become
effective as of May 13, 2008 (the “Effective Date”) and shall remain in effect
as provided in Section 1.3 hereof.

1.2 OBJECTIVES OF THE PLAN. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company’s goals and which link the personal interests of Participants
to those of the Company’s stockholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants.

1.3 DURATION OF THE PLAN. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 14 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan’s provisions. However, in no event
may an Award be granted under the Plan on or after May 13, 2018.

ARTICLE 2. DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1 “AFFILIATE” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.

2.2 “AWARD” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units.

2.3 “AWARD AGREEMENT” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.

2.4 “BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.5 “BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.

2.6 “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.

2.7 “COMMITTEE” means any committee appointed by the Board to administer the
Plan, as specified in Article 3 herein.

 

 

1 

As adjusted to reflect the change in the Company’s name on March 8, 2012, the
redesignation of the Company’s common stock on March 20, 2012, the reverse stock
split on March 20, 2012 and the issuance of shares of Class B Common Stock as a
stock dividend on March 21, 2012

 

1



--------------------------------------------------------------------------------

2.8 “COMPANY” means RETAIL PROPERTIES OF AMERICA, INC., a Maryland corporation,
including any and all Subsidiaries and Affiliates, and any successor thereto as
provided in Article 19 herein.

2.9 “COVERED EMPLOYEE” means a Participant who, as of the date of vesting and/or
payout of an Award, as applicable, is one of the group of “covered employees,”
as defined in the regulations promulgated under Code Section 162(m), or any
successor statute.

2.10 “DIRECTOR” means any individual who is a member of the Board of Directors
of the Company or any Subsidiary or Affiliates.

2.11 “DISABILITY” shall have the meaning ascribed to such term in the
Participant’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Committee. Notwithstanding the preceding, with respect to
any Award subject to Code Section 409A, a Participant shall be considered
Disabled if the Participant —

 

  (i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

 

  (ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Company.

2.12 “EFFECTIVE DATE” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.13 “EMPLOYEE” means any full-time, active employee of the Company or its
Subsidiaries or Affiliates. Directors who are not employed by the Company shall
not be considered Employees under this Plan.

2.14 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.15 “FAIR MARKET VALUE” shall be determined on the basis of the closing sale
price at which Shares have been sold regular way on the principal securities
exchange on which the Shares are traded or, if there is no such sale on the
relevant date, then on the last previous day on which there was such a sale. If
the Shares are not listed on any exchange, but bid and asked prices are quoted
and published, the Fair Market Value shall be the mean between the quoted bid
and asked prices on the applicable date, and if bid and asked prices are not
available on such day, on the next preceding day on which such prices were
available. If the Shares are not regularly quoted, the Fair Market Value of a
Share thereof on the applicable date shall be as established by the Committee in
good faith.

2.16 “FREESTANDING SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.

2.17 “INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.

2.18 “INSIDER” shall mean an individual who is, on the relevant date, an
officer, director or ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

2.19 “NON-EMPLOYEE DIRECTOR” shall mean a Director who is not also an Employee.

2.20 “NON-QUALIFIED STOCK OPTION” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.

 

2



--------------------------------------------------------------------------------

2.21 “OPTION” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.

2.22 “OPTION PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.23 “PARTICIPANT” means an Employee who has been selected to receive an Award
or who has outstanding an Award granted under the Plan.

2.24 “PERFORMANCE-BASED EXCEPTION” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

2.25 “PERFORMANCE SHARE” means an Award granted to a Participant, as described
in Article 9 herein.

2.26 “PERFORMANCE UNIT” means an Award granted to a Participant, as described in
Article 9 herein.

2.27 “PERIOD OF RESTRICTION” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.

2.28 “PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.29 “RESTRICTED STOCK” means an Award granted to a Participant pursuant to
Article 8 herein.

2.30 “RETIREMENT” shall have the meaning ascribed to such term in the Company’s
tax-qualified profit sharing plan or, if none, separation from service on or
after the attainment of age sixty-five (65).

2.31 “SHARES” means the Company’s Class A Common Stock par value $0.001 per
share (the “Class A Common Stock”), Class B-1 Common Stock, $0.001 par value per
share (the “Class B-1 Common Stock”), Class B-2 Common Stock, $0.001 par value
per share (the “Class B-2 Common Stock”) and Class B-3 Common Stock, $0.001 par
value per share (the “Class B-3 Common Stock” and, together with the Class B-1
Common Stock and Class B-2 Common Stock, the “Class B Common Stock”).

2.32 “SPECIFIED EMPLOYEE” means, with respect to the Company or any of its
Subsidiaries, and determined as of the date of an individual’s separation from
service from the Company (1) any officer during the prior twelve (12) month
period with annual compensation in excess of $145,000 (as adjusted from time to
time under the Code), (2) a 5-percent owner of the Company’s outstanding equity
stock during the prior twelve (12) month period or (3) a 1-percent owner of the
Company’s outstanding equity stock during the prior (12) month period with
annual compensation in excess of $150,000 (as adjusted from time under Code),
provided that the Company or any of its Subsidiaries is publicly-traded within
the meaning of Section 409A of the Code on the date of determination.

2.33 “STOCK APPRECIATION RIGHT” or “SAR” means an Award, granted alone or, in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.

2.34 “SUBSIDIARY” means any corporation, partnership, joint venture or other
entity in which the Company has a majority voting interest (including all
divisions, affiliates and related entities).

2.35 “TANDEM SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

3



--------------------------------------------------------------------------------

ARTICLE 3. ADMINISTRATION

3.1 THE COMMITTEE. The Plan shall be administered by the Executive Compensation
Committee of the Board consisting of not less than two Directors who meet the
“Non-Employee Director” requirements of Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Exchange Act, the stock exchange on which the
Company’s Shares are traded, if any.

3.2 AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Employees who shall participate in
the Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend or waive rules and regulations for the Plan’s administration;
and (subject to the provisions of Article 14 herein) amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its authority as identified herein.

3.3 DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants and their estates and
beneficiaries.

ARTICLE 4. SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

4.1 NUMBER OF SHARES AVAILABLE FOR GRANTS. Subject to Sections 4.2 and 4.3
herein, the maximum number of Shares with respect to which Awards may be granted
to Participants under the Plan shall be Four Million (4,000,000). Shares issued
under the Plan may be either authorized but unissued Shares (subject to a
maximum of Four Million (4,000,000 Shares), treasury Shares or any combination
thereof. The Plan Maximum shall be equally divided among the Class A Common
Stock and each class of Class B Common Stock; provided that upon the conversion
of each class of Class B Common Stock, the number of shares previously allocated
to such class of Class B Common Stock will be reallocated to Class A Common
Stock.

Unless and until the Committee determines that an Award to a Covered Employee
shall not be designed to comply with the Performance-Based Exception, the
following rules shall apply to grants of such Awards under the Plan, subject to
Sections 4.2 and 4.3.

 

  (a) STOCK OPTIONS AND SARS: The maximum aggregate number of Shares that may be
subject to Stock Options, with or without Tandem SARs, or Freestanding SARs,
granted in any one fiscal year to any one Participant shall be Forty Thousand
(40,000).

 

  (b) RESTRICTED STOCK: The maximum aggregate grant with respect to Awards of
Restricted Stock which are intended to qualify for the Performance-Based
Exception, and which are granted in any one fiscal year to any one Participant
shall be Twenty Thousand (20,000) Shares.

 

  (c) PERFORMANCE SHARES/PERFORMANCE UNITS: The maximum aggregate payout
(determined as of the end of the applicable performance period) with respect to
Awards of Performance Shares or Performance Units which are intended to comply
with the Performance-Based Exception, and which are granted in any one fiscal
year to any one Participant shall be equal to the Fair Market Value of Twenty
Thousand (20,000) Shares.

4.2 LAPSED AWARDS. If any Award granted under this Plan is canceled, terminates,
expires or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available for the grant of an Award under the Plan.

 

4



--------------------------------------------------------------------------------

4.3 ADJUSTMENTS. In the event of any change in corporate capitalization such as
a stock split or stock dividend, or a corporate transaction such as any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which are reserved and may be delivered
under Section 4.1, in the number and class of and/or price of Shares subject to
outstanding Awards granted under the Plan, and in the Award limits set forth in
subsections 4.1(a), 4.l(b) and 4.l(c), as may be determined to be appropriate
and equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number.

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

5.1 ELIGIBILITY. Persons eligible to participate in this Plan include any
Employees of the Company with potential to contribute to the success of the
Company or its Subsidiaries, including Employees who are members of the Board.

5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees those to whom Awards
shall be granted, and shall determine the nature and amount of each Award.

ARTICLE 6. STOCK OPTIONS

6.1 GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.

6.2 AWARD AGREEMENT. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Code Section 422, or an NQSO, whose
grant is intended not to fall under the provisions of Code Section 422.

6.3 OPTION PRICE. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted. Notwithstanding the foregoing, no
ISO shall be granted to any person who, immediately prior to the grant, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, unless the Option Price is at least one
hundred ten percent (110%) of the Fair Market Value of a Share on the date of
grant of the Option.

6.4 DURATION OF OPTIONS. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth anniversary
following the date of its grant and provided further that no Option shall be
exercisable later than the fifth anniversary following the date of its grant for
an ISO granted to a Participant, who at the time of such grant owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.

6.5 EXERCISE OF OPTIONS. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

6.6 PAYMENT. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six months prior to their
tender to satisfy the Option Price); or (c) by a combination of (a) and (b).

 

5



--------------------------------------------------------------------------------

The Committee may also allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment, the Company
shall deliver to the Participant, in the Participant’s name, Share certificates
in an appropriate amount based upon the number of Shares purchased under the
Option(s).

6.7 RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8 TERMINATION OF EMPLOYMENT. Each Participant’s Option Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment with the
Company. Such provisions shall be determined in the sole discretion of the
Committee but shall conform to the limitations established in Section 6.4, shall
be included in the Award Agreement entered into with each Participant, need not
be uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination of employment.

6.9 NONTRANSFERABILITY OF OPTIONS.

 

  (a) INCENTIVE STOCK OPTIONS. No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or the Participant’s legal representative (to
the extent permitted under Code Section 422).

 

  (b) NONQUALIFIED STOCK OPTIONS. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant or the Participant’s legal representative.

ARTICLE 7. STOCK APPRECIATION RIGHTS

7.1 GRANT OF SARS. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs or any
combination of these forms of SAR.

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.

The grant price of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option.

 

6



--------------------------------------------------------------------------------

7.2 EXERCISE OF TANDEM SARS. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than 100% of the
difference between the Option Price of the underlying ISO and the Fair Market
Value of the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Option Price of the ISO.

7.3 EXERCISE OF FREESTANDING SARS. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

7.4 SAR AGREEMENT. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.5 TERM OF SARS. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten years.

7.6 PAYMENT OF SAR AMOUNT. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

 

  (b) the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value or in some combination thereof. The
Committee’s determination regarding the form of SAR payout shall be set forth in
the Award Agreement pertaining to the grant of the SAR.

7.7 TERMINATION OF EMPLOYMENT. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan and
may reflect distinctions based on the reasons for termination of employment.

7.8 NONTRANSFERABILITY OF SARS. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant or
the Participant’s legal representative.

ARTICLE 8. RESTRICTED STOCK

8.1 GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.

8.2 RESTRICTED STOCK AGREEMENT. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted and such other
provisions as the Committee shall determine.

8.3 TRANSFERABILITY. Except as provided in this Article 8, the Shares of
Restricted Stock granted under the Plan may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until

 

7



--------------------------------------------------------------------------------

the end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement, or upon earlier satisfaction
of any other conditions, as specified by the Committee in its sole discretion
and as set forth in the Restricted Stock Award Agreement. All rights with
respect to the Restricted Stock granted to a Participant under the Plan shall be
available during his or her lifetime only to such Participant or the
Participant’s legal representative.

8.4 OTHER RESTRICTIONS. Subject to Article 10 herein, the Committee shall impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable federal or state securities laws.

The Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.

8.5 VOTING RIGHTS. Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.

8.6 DISTRIBUTIONS. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may be credited with regular cash
distributions paid with respect to the underlying Shares while they are so held.
The Committee may apply any restrictions to the distributions that the Committee
deems appropriate. Without limiting the generality of the preceding sentence, if
the grant or vesting of Restricted Shares granted to a Covered Employee is
designed to comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
distributions declared with respect to such Restricted Shares, such that the
distributions and/or the Restricted Shares maintain eligibility for the
Performance-Based Exception. Notwithstanding the foregoing, for any Award that
is governed by Code Section 409A regarding non-qualified deferred compensation,
the Committee shall establish the schedule of any payments of distributions in
accordance with the requirements of Code Section 409A or any guidance
promulgated thereunder.

8.7 TERMINATION OF EMPLOYMENT. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Shares following termination of the Participant’s employment
with the Company. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock issued
pursuant to the Plan and may reflect distinctions based on the reasons for
termination of employment; provided, however, that except in the cases of
terminations by reason of death or Disability, the vesting of Shares of
Restricted Stock which qualify for the Performance-Based Exception and which are
held by Covered Employees shall occur at the time they otherwise would have
vested, but for the employment termination.

ARTICLE 9. PERFORMANCE UNITS AND PERFORMANCE SHARES

9.1 GRANT OF PERFORMANCE UNITS/SHARES. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.

9.2 VALUE OF PERFORMANCE UNITS/SHARES. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a “Performance Period.”

 

8



--------------------------------------------------------------------------------

9.3 EARNING OF PERFORMANCE UNITS/SHARES. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

9.4 FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES. Payment of earned
Performance Units/Shares shall be made in a single lump sum following the close
of the applicable Performance Period. Subject to the terms of this Plan, the
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof) which have an
aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period. Such Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

At the discretion of the Committee, Participants may be entitled to receive any
distributions declared with respect to Shares which have been earned in
connection with grants of Performance Units and/or Performance Shares, but not
yet distributed to Participants (such distributions shall be subject to the same
accrual, forfeiture and payout restrictions as apply to distributions earned
with respect to Shares of Restricted Stock, as set forth in Section 8.6 herein).
In addition, Participants may, at the discretion of the Committee, be entitled
to exercise their voting rights with respect to such Shares.

9.5 TERMINATION OF EMPLOYMENT DUE TO DEATH OR DISABILITY. Unless determined
otherwise by the Committee with respect to Performance Units/Shares that are not
intended to qualify for the Performance-Based Exception and as set forth in the
Participant’s Award Agreement, in the event the employment of a Participant is
terminated by reason of death or Disability during a Performance Period, the
Participant shall receive a payout of the Performance Units/Shares which is
prorated, as specified by the Committee in its discretion.

Payment of earned Performance Units/Shares shall be made at a time specified by
the Committee in its sole discretion and set forth in the Participant’s Award
Agreement.

9.6 TERMINATION OF EMPLOYMENT FOR OTHER REASONS. In the event that a
Participant’s employment terminates for any reason other than those reasons set
forth in Section 9.5 herein, all Performance Units/Shares shall be forfeited by
the Participant to the Company unless determined otherwise by the Committee with
respect to Performance Units/Shares that are not intended to qualify for the
Performance-Based Exception, and as set forth in the Participant’s Award
Agreement.

9.7 NONTRANSFERABILITY. Except as otherwise provided in a Participant’s Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

ARTICLE 10. PERFORMANCE MEASURES

Unless and until the Committee proposes for stockholder vote and the Company’s
stockholders approve a change in the general performance measures set forth in
this Article 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Covered Employees which are designed to
qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such grants shall be chosen from among funds from
operations (FFO), net income either before or after taxes, market share,
profits, share price, earnings per share, FFO per share, total stockholder
return, return on assets, return on equity, operating income, return on capital
or investment, or economic value added (including, but not limited to, any or
all of such measures in comparison to the Company’s competitors, the industry or
some other comparable group).

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Covered Employees, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).

 

9



--------------------------------------------------------------------------------

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

ARTICLE 11. BENEFICIARY DESIGNATION

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, the Participant’s beneficiary shall be paid to the Participant’s
estate.

ARTICLE 12. DEFERRALS

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock, or the satisfaction
of any requirements or goals with respect to Performance Units/Shares. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals,
provided, however, all deferrals shall be made in accordance with all applicable
requirements of Code Section 409A or any guidance promulgated thereunder.

ARTICLE 13. RIGHTS OF EMPLOYEES

13.1 EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

13.2 PARTICIPATION. No Employee shall have the right to be selected to receive
an Award under this Plan or, having been so selected, to be selected to receive
a future Award.

ARTICLE 14. AMENDMENT, MODIFICATION, TERMINATION AND ADJUSTMENTS

14.1 AMENDMENT, MODIFICATION, AND TERMINATION. Subject to the terms of the Plan,
the Board, upon recommendation of the Committee, may at any time and from time
to time, alter, amend, suspend or terminate the Plan in whole or in part.

14.2 ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.3
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided that unless the Committee determines
otherwise, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan or Awards meeting the requirements
of Code Section 162(m), as from time to time amended.

14.3 AWARDS PREVIOUSLY GRANTED. Notwithstanding any other provision of the Plan
to the contrary (but subject to Section 14.2 hereof), no termination, amendment
or modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award.

 

10



--------------------------------------------------------------------------------

14.4 COMPLIANCE WITH CODE SECTION 162(m). At all times when Code Section 162(m)
is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article 14, make any adjustments it deems appropriate.

ARTICLE 15. PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

15.1 EFFECT OF COMPETITIVE ACTIVITY. Anything contained in the Plan to the
contrary notwithstanding, if the employment of any Participant shall terminate,
for any reason other than death, while any Award to such Participant is
outstanding hereunder, and such Participant has not yet received the Shares
covered by such Award or otherwise received the full benefit of such Award, such
Participant, if otherwise entitled thereto, shall receive such Shares or benefit
only if, during the entire period from the date of such Participant’s
termination to the date of such receipt, such Participant shall have earned out
such Award by: (i) making himself or herself available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to, and otherwise cooperate with the Company or any Subsidiary or
Affiliate thereof with respect to any matter that shall have been handled by him
or her or under his or her supervision while he or she was in the employ of the
Company or of any Subsidiary or Affiliate thereof; and (ii) refraining from
engaging in any activity that is directly or indirectly in competition with any
activity of the Company or any Subsidiary or Affiliate thereof.

15.2 NONFULFILLMENT OF COMPETITIVE ACTIVITY CONDITIONS; WAIVERS UNDER THE PLAN.
In the event of a Participant’s nonfulfillment of any condition set forth in
Section 15.1 hereof, such Participant’s rights under any Award shall be
forfeited and canceled forthwith; provided, however, that the nonfulfillment of
such condition may at any time (whether before, at the time of, or subsequent to
termination of employment) be waived by the Committee upon its determination
that in its sole judgment there shall not have been and will not be any
substantial adverse effect upon the Company or any Subsidiary or Affiliate
thereof by reason of the nonfulfillment of such condition.

15.3 EFFECT OF INIMICAL CONDUCT. Anything contained in the Plan to the contrary
notwithstanding, all rights of a Participant under any Award shall cease on and
as of the date on which it has been determined by the Committee that such
Participant at any time (whether before or subsequent to termination of such
Participant’s employment) acted in manner inimical to the best interests of the
Company or any Subsidiary or Affiliate thereof.

ARTICLE 16. CHANGE IN CONTROL

16.1 DEFINITION. For purposes of this Plan, a “Change in Control” of the Company
is deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:

 

  (a) Change in Ownership: A change in ownership of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company.

 

  (b) Change in Effective Control: A change in effective control of the Company
occurs only on either of the following dates:

 

11



--------------------------------------------------------------------------------

  (1) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending in the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company; or

 

  (2) The date a majority of the members of the Board is replaced during any
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the board of directors before the date of the
appointment or election; provided that this paragraph (b) shall apply only to
the company for which no other corporation is a majority shareholder.

 

  (c) Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that anyone
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Internal Revenue Code
Section 409A and the applicable Treasury Regulations, as amended from time to
time.

16.2 TREATMENT OF OUTSTANDING AWARDS. Subject to Section 16.3 herein, upon the
occurrence of a Change in Control:

 

  (a) any and all Options and SARs granted hereunder shall become immediately
exercisable and shall remain exercisable throughout their entire term;

 

  (b) any restriction periods and restrictions imposed on Restricted Stock which
are not performance-based shall lapse;

 

  (c) the target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, Performance Units and Performance Shares
shall be deemed to have been fully earned for the entire Performance Period(s)
as of the effective date of the Change in Control. The vesting of all Awards
denominated in Shares shall be accelerated as of the effective date of the
Change in Control, and there shall be paid out to Participants within 30 days
following the effective date of the Change in Control a pro rata number of
Shares (or their cash equivalents) based upon an assumed achievement of all
relevant targeted performance goals and upon the length of time within the
Performance Period which has elapsed prior to the Change in Control. Awards
denominated in cash shall be paid pro rata to participants in cash within 30
days following the effective date of the Change in Control, with the proration
determined as a function of the length of time within the Performance Period
which has elapsed prior to the Change in Control, and based on an assumed
achievement of all relevant targeted performance goals.

16.3 TERMINATION, AMENDMENT AND MODIFICATIONS OF CHANGE-IN-CONTROL PROVISIONS.
Notwithstanding any other provision of the Plan or any Award Agreement
provision, the provisions of this Article 16 may not be terminated, amended or
modified on or after the date of an event which is likely to give rise to a
Change in Control to affect adversely any Award theretofore granted under the
Plan without the prior written consent of the Participant with respect to said
Participant’s outstanding Awards.

 

12



--------------------------------------------------------------------------------

ARTICLE 17. TAX PROVISIONS

17.1 TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

17.2 SHARE WITHHOLDING. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

17.3 REQUIREMENT OF NOTIFICATION OF CODE SECTION 83(b) ELECTION. If any
Participants shall make an election under Section 83(b) of the Code (to include
in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provisions of the laws of a jurisdiction
outside the United States, such Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other government authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.

17.4 REQUIREMENT OF NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER CODE
SECTION 421(b). If any Participant shall make any disposition of shares of stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

ARTICLE 18. INDEMNIFICATION

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

ARTICLE 19. SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
or assets of the Company.

ARTICLE 20. LEGAL CONSTRUCTION

20.1 GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

20.2 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

13



--------------------------------------------------------------------------------

20.3 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

20.4 SECURITIES LAW COMPLIANCE. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.

20.5 SECTION 409A COMPLIANCE. Notwithstanding any other provision of this Plan
to the contrary, all Awards under this Plan that are subject to Code
Section 409A shall be designed and administered in a manner that does not result
in the imposition of tax or penalties under Section 409A of the Code.
Accordingly, Awards under this Plan that are subject to Code Section 409A shall
comply with the following requirements, as applicable.

 

  (a) Distribution to Specified Employees Upon Separation from Service. To the
extent that payment under an Award which is subject to Code Section 409A is due
to a Specified Employee on account of the Specified Employee’s separation from
service from the Company or its Affiliate or Subsidiary, such payment shall be
delayed until the first day of the seventh month following such separation from
service (or as soon as practicable thereafter). The Committee, in its
discretion, may provide in the Award document for the payment of interest at a
rate set by the Committee for such six-month period.

 

  (b) No Acceleration of Payment. To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be accelerated from the date(s)
specified in the Award documents as of the date of grant.

 

  (c) Subsequent Delay in Payment. To the extent that an Award is subject to
Code Section 409A, payment under such Award shall not be deferred beyond the
dates specified in the Award document as of the date of grant, unless the
Committee makes the decision to delay payment at least one year prior to the
scheduled payment date, and payment is delayed at least five years.

20.6 GOVERNING LAW. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Maryland.

 

14